Citation Nr: 1450078	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  He died in October 2005.  The appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.  In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in October 2005.

2.  The Veteran's death certificate lists the immediate cause of death as blunt force injuries.

3.  At the time of his death, the Veteran had no service-connected disabilities. 

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death. In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs are given careful consideration as a contributory cause of death, despite being unrelated to primary cause, due to debilitating effects and general impairment of health that such processes may cause.  38 C.F.R. § 3.312(c)(3).  In all cases, VA must consider whether the evidence indicates that a service-connected condition was of such severity as to have a material influence in accelerating death.  For example, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014). 

As an initial matter, the Veteran was not service connected for any disabilities at the time of his death.  The Veteran died in October 2005.  His death certificate lists the immediate cause of death as blunt force injuries.

The appellant alleges that the Veteran's death was related to his diabetes mellitus or to ischemic heart disease, including as related to herbicide exposure during service in the Republic of Vietnam.  She contends that the motor vehicle accident which caused the injuries that led to his death could have been caused by a diabetic coma or a heart attack.  

In this regard, VA has conceded service in Vietnam and the medical evidence of record indicates diagnoses of diabetes mellitus and coronary artery disease.  Therefore, the Board concedes that service connection may be established for diabetes mellitus and coronary artery disease under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), see also, October 2011 rating decision.

Nevertheless, the question is whether the diabetes mellitus and coronary artery disease caused, or contributed substantially or materially to the cause of, the Veteran's death.  38 C.F.R. § 3.312.  In this case, the Board finds that the competent and probative medical evidence of record does not support a finding of a nexus between diabetes mellitus and/or coronary artery disease and the cause of the Veteran's death and that there is significant evidence against this finding. 

Based on the evidence of record, service connection for the cause of the Veteran's death is not warranted.

The evidence of record includes a police traffic collision report which states that the Veteran was traveling northbound when his car travelled off the left shoulder of the roadway into the median.  His car traveled about 348 feet before hitting a tree.  It continued another 46 feet where it hit a second tree and then continued on for another 36 feet where it struck a large tree head on.  The Veteran suffered extensive chest injuries from impact with the steering wheel.  An examination of the scene showed no steering or braking input from the Veteran.  

According to the report, "[t]his shows a possibility of a loss of consciousness from a medical condition.  The driver suffered from diabetes and had a history of cardiac problems."  

An autopsy was performed in October 2005.  A January 2006 summary of the case states that the autopsy revealed multiple blunt force injuries of the head, trunk, and extremities.  Natural disease consisted of arteriosclerotic cardiovascular disease.  However, the assistant medical examiner, Dr. S.A.T, opined that the cause of death was blunt force injuries.  The manner of death was accident.

The appellant submitted a February 2011 opinion of Dr. J.A.G., who stated that he initially saw the Veteran in August 2005 at which time he had a known history of diabetes mellitus complicated by peripheral neuropathy and coronary artery disease.  The physician noted that the Veteran died from blunt force injuries sustained from a motor vehicle accident in October 2005.  The physician acknowledged that the traffic collision report states that no steering or braking input from the driver was found at the crash scene which "led [him] to believe that he had some acute medical condition such as diabetic coma or possibly even a heart attack which could have contributed to unconsciousness which then led to him losing control of his car and the wreck which led to his death."

A September 2011 VA Disability Benefits Questionnaire (DBQ) medical opinion was obtained.  Upon review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's diabetes mellitus and coronary artery disease did not cause or contribute to his death.  The Veteran died from blunt force injuries to the head, chest, and abdomen due to an automobile accident.  The examiner noted that the accident report states that there were no signs of braking or steering input from the driver at the scene and opined that there is no way to determine the cause of the lack of braking or steering input from the Veteran without speculation.  He considered the private medical opinion which states that the Veteran's diabetes or coronary artery disease could have caused unconsciousness prior to the accident.  On this point, the examiner explained that one could also speculate with equal certainty that the Veteran could have fallen asleep, that his attention could have been diverted and was unable to correct, or that he had committed suicide.  However, the fact is that the direct cause of death was blunt force injuries to the head (subarachnoid hemorrhage and multiple contusions to the brain), chest (cardiac contusions) and abdomen (liver lacerations and hemoperitoneum-one liter of blood).

This report provides highly probative evidence against this claim. 

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's cause of death was a motor vehicle accident in which he sustained multiple blunt force injuries of the head, trunk, and extremities.  There is no medical evidence whatsoever to show that his ability to operate his motor vehicle was impaired in any way due to any complications of his diabetes mellitus and/or coronary artery disease.  

In this regard, the Board finds that the September 2011 VA opinion is highly probative evidence against the claim.  In that opinion, a physician indicated that he had reviewed the Veteran's medical records, to include all relevant records related to the Veteran's automobile accident, and his opinion is accompanied by a sufficient rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board has considered the private opinion from the treating physician that it is "possible" that the Veteran "could have" experienced a diabetic coma or possibly even a heart attack which "could have" contributed to unconsciousness and thereby his accident.  The police report also suggests that a loss of consciousness due to a medical condition could have caused the accident highlighting the Veteran's history of diabetes and cardiac problems.  However, the probative value of these "positive" opinions is limited.  Significantly, this opinion is highly speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection). 

During the hearing, the appellant pointed out that there was no braking or steering from the Veteran during the accident suggests that he was rendered unconscious by some medical condition which caused the accident, but that the VA examiner stated that there was no way to determine the cause of the lack of braking or steering without speculation.  She questioned whether the police report was taken seriously [by VA] and "wondered where the speculation ends."

The answer to this question is that all of the evidence in this case has been reviewed in great detail.  It is important for the appellant to understand that the critical question in this case is whether the Veteran's diabetes mellitus and/or coronary artery disease either caused or contributed substantially or materially to death.  The Board has duly considered the police report and treating physician's opinion in support of the claim, but find that neither provide competent medical evidence establishing that it is "at least as likely than not" (50% or greater chance) that the Veteran's diabetes mellitus and/or coronary artery disease (or any complications thereof), caused by exposure to herbicides, caused or contributed substantially or materially to the motor vehicle accident which led to his death.  Even giving the Veteran the benefit of the doubt, the factual scenario connecting service in Vietnam to this accident is simply very tenuous.

In this regard, no one would suggests that it is not "possible"(a zero chance that there is a connection) that the Veteran suffered from a medical emergency that could be related to his diabetes mellitus or coronary artery disease which played a role in the motor vehicle accident.  However, this is not the basis the Board evaluates the evidence.  The critical question is whether it is at least as likely as not (a 50% or greater chance) that the contention is correct.  In this regard, the private opinion and police report say very little.  There are many possibilities as to why the Veteran did not brake (he fell asleep, he was distracted, he died or was rendered unconscious before the accident, the Board simply does not know the answer to this critical question and no form of development will answer, clearly, this question for the widow).  However, the issue before the Board is not "if" or "could" herbicide exposure from about 45 years ago cause the Veteran a heart attack, caused by one of the problems listed as presumptively associated with herbicide exposure, leading him to crash his car and die from those injuries decades after service, but is it as least as likely as not (a 50% chance or greater) that the factual scenario maintained by the widow the cause of the Veteran's death.  In this case, the Board finds that while it is possible, it is not factually likely (clearly less than a 50% chance) that this sequence of events and problems lead to the Veteran's death. 
   
Therefore, although the Board has no reason to doubt the veracity of the accident report or medical evidence that the appellant has submitted in support of her claim, the fact remains that this evidence does not establish that the Veteran's diabetes mellitus or coronary artery disease caused or contributed substantially or materially to the Veteran's death. 

As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's diabetic and cardiac complaints and complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Although diabetes mellitus and coronary artery disease may be service connected, the competent, probative evidence of record does not demonstrate that either disorder was a principal or contributory cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Additionally, the appellant testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disabilities that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim.  

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, death certificate, autopsy report, police traffic collision report regarding the Veteran's motor vehicle accident, and the appellant's lay statements have been obtained.   No outstanding evidence has been identified that has not otherwise been obtained.

Next, a VA opinion was obtained in September 2011.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The medical opinion is adequate because it was provided by an examiner with appropriate expertise who reviewed the claims file and, along with the other evidence of record, provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claim.   See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


